DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered. Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.   Any rejections or objections not reiterated herein have been withdrawn.  
Claims 13-19 are currently pending.
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 19, 2020.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a composition of matter.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
Claim 13 is drawn to a composition comprising primers and/or probes for detecting HSP90AA1, UQCRQ, NDUFB2, RPL24, CKLF and GLRX. The markedly different characteristics analysis has been used to determine if the nature based products (the primers and/or probes) are an exception.  The nature based products (the primers and/or probes) have been compared to their natural counterparts.  There is no indication that the primers and/or probes have any characteristics that are different from the naturally occurring nucleic acids. There is no difference in function, structure, or other properties. It is noted that the primers and/or probes are recited as being in a “composition”.  However the claims do not require that the primers and/or probes interact with each other in the composition. There is no indication that the primers and/or probes being present in a “composition” changes the function, structure, or other properties of the primers and/or probes. It is noted that claim 13 states that the primers and/or probes are fluorescently labeled or the composition comprises a fluorescent dye.  Claim 14 states that the fluorescent dye is SYBR Green.  While primers and/or probes that are fluorescently labeled are NOT natural products, primers and/or probes in a composition further comprising a fluorescent dye (such as SYBR Green) are natural products. The primers and/or probes do not necessarily interact with the fluorescent dye in the composition.  Therefore the fluorescent dye does not result in the primers and/or probes having different structural or functional characteristics.  It is noted that claims 15-17 state that the primers and/or probes are present in a “detection kit”. The primers and/or probes do not interact with each other in the detection kit. There is no indication that the primers and/or probes being present in a “detection kit” changes the function, structure, or other properties of the primers and/or probes. Because the claimed primers and/or probes do not have markedly different characteristics, they are a product of nature exception. 
Claim 18 is drawn to a detection chip comprising probes for detecting HSP90AA1, UQCRQ, NDUFB2, RPL24, CKLF and GLRX.   The markedly different characteristics analysis has been used to determine if the nature based products (the probes) are an exception.  The nature based products (the probes) have been compared to their natural counterparts.  There is no indication that the probes have any characteristics that are different from the naturally occurring nucleic acids. There is no difference in function, structure, or other properties.  It is noted that the probes are recited as being on a “detection chip”.  The probes can be on the detection chip by any means (i.e., floating in solution). There is no indication that the probes being present on a “detection chip” changes the function, structure, or other properties of the probes. It is noted that the claim states that the probes are fluorescently labeled or the detection chip comprises a fluorescent dye.  While probes that are fluorescently labeled are NOT natural products, probes on a chip further comprising a fluorescent dye are natural products. The probes do not necessarily interact with the fluorescent dye on the chip.  Therefore the fluorescent dye does not result in the probes having different structural or functional characteristics.  Because the claimed probes do not have markedly different characteristics, they are a product of nature exception. 
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
In addition to the judicial exceptions claim 13 recites the additional element of a fluorescent label or a fluorescent dye.  This limitation fails to meaningfully limit the claims and is equivalent to adding the words “apply it” to the judicial exception. Claims 15-17 recite the additional element of a “detection kit”.  A “detection kit” broadly encompasses a collection of reagents.   It fails to meaningfully limit the claims and is equivalent to adding the words “apply it” to the judicial exception. Claim 18 recites the additional element of a “detection chip”. Because probes must be contained on some support or in a container to use them, merely reciting a generic “detection chip” fails to meaningfully limit the claims and is equivalent to adding the words “apply it” to the judicial exception. Claim 18 recites the additional element of a fluorescent label or a fluorescent dye.  This limitation fails to meaningfully limit the claims and is equivalent to adding the words “apply it” to the judicial exception. Accordingly there are no additional elements that integrate the recited judicial exceptions into a practical application. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
Claim 13 recites the additional element of a fluorescent label or a fluorescent dye. At the time the invention was made, using fluorescent labels and fluorescent dyes to visualize nucleic acids was well-known, routine, and conventional in the art.  Claims 15-17 recite the additional element of a kit and Claim 18 recites the additional element of a detection chip. At the time the invention was made, kits comprising detection chips were well-established, routine, and conventional.  For example see the commercially available microarray sold as a kit that is cited in this office action. Thus, the claims as a whole do not amount to significantly more than each “product of nature” by itself, and the claims do not quality as eligible subject matter.

Response To Arguments
4.	In the response the Applicants traversed the rejection under 35 USC 101.  The Applicants argue that the claims are not directed to a natural product. The recited primers/probes are fluorescently labelled, or the recited composition/detection kit/detection chip comprises a fluorescent dye. The combination of the claimed components of the composition or the detection chip is not present in nature. 
This argument has been fully considered but is not persuasive. Claim 13 states that the primers and/or probes are fluorescently labeled or the composition comprises a fluorescent dye.  While primers and/or probes that are fluorescently labeled are NOT natural products, primers and/or probes in a composition further comprising a fluorescent dye (such as SYBR Green) are natural products. The primers and/or probes do not necessarily interact with the fluorescent dye in the composition.  Therefore the fluorescent dye does not result in the primers and/or probes having different structural or functional characteristics.  Claim 18 states that the probes are fluorescently labeled or the detection chip comprises a fluorescent dye.  While probes that are fluorescently labeled are NOT natural products, probes on a chip further comprising a fluorescent dye are natural products. The probes do not necessarily interact with the fluorescent dye on the chip.  Therefore the fluorescent dye does not result in the probes having different structural or functional characteristics.  Because the claimed primers/probes do not have markedly different characteristics, they are a product of nature exception. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 13, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yabuki (Cancer Genetics and Cytogenetics 173 (2007) 1-9)
MPEP 2111.02 states “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” In the present situation, the structural limitations are able to stand alone and the preamble limitation is not accorded patentable weight.  Accordingly, the claim language of “A composition comprising primers and/or probes useful for detecting differential expression of genes in the peripheral blood of micro nodular lung carcinoma patients and patients without micro nodular lung carcinoma” (clm 13), “A detection kit for identifying, diagnosing or screening ultra-early lung carcinoma” (clm 15), and  “A detection chip for identifying, diagnosing or screening ultra-early lung carcinoma” merely sets forth the intended use of the products, but does not limit the scope of the claims. 
Regarding Claim 13 Yabuki teaches a method wherein cRNA probes were generated from purified total RNA.  The cRNA probes were hybridized to human genome U133 Plus 2.0 microarrays (Affymetrix) and the hybridized probes were stained with streptavidin, biotinylated anti-streptavidin, and streptavidin–phycoerythrin. The microarrays were scanned by a GeneChip 3000 scanner (Affymetrix) at 570 nm. The signal intensity was normalized using the GC-RMA method and then analyzed. The experiments were repeated three times; mean values are reported (page 2 col 2). After the cRNA probes are hybridized to the probes on the Gene Chip and stained with streptavidin, biotinylated anti-streptavidin, and streptavidin–phycoerythrin, the probes on the Gene Chip are considered to be fluorescently labeled. It is a property of this Gene Chip that it contains probes that hybridize to HSP90AA1, UQCRQ, NDUFB2, RPL24, CKLF, and GLRX (see Office Action Appendix mailed 1/14/2022). Thus Yabuki teaches a composition comprising probes for HSP90AA1, UQCRQ, NDUFB2, RPL24, CKLF, and GLRX, wherein the probes are fluorescently labeled.
Regarding Claim 15 the GeneChip of Yabuki is being interpreted as a “kit”, since a kit is merely a collection of reagents. 
Regarding Claim 18 Yabuki teaches a method wherein cRNA probes were generated from purified total RNA.  The cRNA probes were hybridized to human genome U133 Plus 2.0 microarrays (Affymetrix) and the hybridized probes were stained with streptavidin, biotinylated anti-streptavidin, and streptavidin–phycoerythrin. The microarrays were scanned by a GeneChip 3000 scanner (Affymetrix) at 570 nm. The signal intensity was normalized using the GC-RMA method and then analyzed. The experiments were repeated three times; mean values are reported (page 2 col 2). After the cRNA probes are hybridized to the probes on the Gene Chip and stained with streptavidin, biotinylated anti-streptavidin, and streptavidin–phycoerythrin, the probes on the Gene Chip are considered to be fluorescently labeled. It is a property of this Gene Chip that it contains probes that hybridize to HSP90AA1, UQCRQ, NDUFB2, RPL24, CKLF, and GLRX (see Office Action Appendix mailed 1/14/2022). Thus Yabuki teaches a detecting chip comprising probes for HSP90AA1, UQCRQ, NDUFB2, RPL24, CKLF, and GLRX, wherein the probes are fluorescently labeled.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over NEB catalog (1998/1999 pages 121, 284) in view of Rothstein (PNAS 1994 Vol 91 pages 4155-4159).
MPEP 2111.02 states “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” In the present situation, the structural limitations are able to stand alone and the preamble limitation is not accorded patentable weight.  Accordingly, the claim language of “A composition comprising primers and/or probes useful for detecting differential expression of genes in the peripheral blood of micro nodular lung carcinoma patients and patients without micro nodular lung carcinoma” (clm 13) and “A detection kit for identifying, diagnosing or screening ultra-early lung carcinoma” (clm 15)  merely sets forth the intended use of the products, but does not limit the scope of the claims. 
The NEB catalog offered for sale a random primer mix of 6, 9, 12 and 24 mer primers. As the calculation below shows, about 3.2 x 108 molecules of every single 12-mer are present in each tube of 12 mer nucleotides. No calculation is provided for the 6 or 9 mers as they will necessarily contain more of every n-mer than that calculated for the 12 mer. With regard to the 24mers, about 9 molecules of every 24 mer are statistically expected to be present in each tube.
a.Molecular weight of 12-mer:12 x 325 daltons/nucleotide = 3,900 daltons = 3,900 g/molb.Total number of possible 12-mers:412 = 1.6 x 107 moleculesc.How many/molecules of 12-mer in a vial sold bv NEB:1 A260 unit = 33 mg = 3.3 x 10-5 g3.3 x 10-5 g / 3,900 g/mol = 8.4 x 10-9 mol(8.4 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 5 x 1015 moleculesd.How many/molecules of each 12-mer in a single vial:5 xl015 molecules / 1.6 x 107molecules = 3.2 x 108 molecules of each 12-mer per viale.Molecular weight of 24-mer:24 x 325 daltons/nucleotide = 7,800 daltons = 7,800 g/molf.Total number of possible 24-mers:424 = 2.8 x 1014 moleculesg.How many/molecules of 24-mer in a vial sold bv NEB:1 A260 unit = 33 mg = 3.3 x 10-5 g3.3 x 10-5 g / 7,800 g/mol = 4.2 x 10-9 mol(4.2 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 2.5 x 1015 molecules
h.
How many/molecules of each 24-mer in a single vial:2.5 xl015 molecules / 2.8 x 1014molecules = 9 molecules/vial
The 24-mer vial sold in the NEB catalog will inherently and necessarily contain nucleic acid primers for HSP90AA1, UQCRQ, NDUFB2, RPL24, CKLF, and GLRX.  The term “kit" in claim 15 has been interpreted to mean a collection of reagents. 
The NEB catalog does not teach primers that are fluorescently labeled (clm 13)
However the NEB Catalog suggests that the kit can be used for universal detection and visualization of DNA fragments, citing the method of Rothstein et al.  The method used by Rothstein et al. utilizes a primer labeled at the 3’ end with fluorescein-conjugated dUTP and/or anti-fluorescein-conjugated horseradish peroxidase (see page 4156, first column). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified 24-mers by conjugating to them a detectable label as suggested by Rothstein.  One of skill in the art would have been motivated to conjugate a detectable label to the primers so that they can be used for universal detection and visualization of DNA fragments.   

Response To Arguments
7.	In the response the Applicants traversed the rejections under 35 USC 102.  The Applicants argue that neither Fodor nor Sanchez-Palencia teach, disclose, or even suggest the recited fluorescently labelled primers/probes or the recited florescent dye. 
The examiner agrees.  However new rejections are set forth above which address the claims as amended.  

8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/            Primary Examiner, Art Unit 1634